Exhibit 10.31
IDEX CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT
AND DEFERRED COMPENSATION PLAN
(A Merger and Restatement of the IDEX Corporation Supplemental Executive
Retirement Plan, the IDEX
Corporation 1996 Deferred Compensation Plan for Officers, and the IDEX
Corporation 1996 Deferred
Compensation Plan for Non-Officer Presidents)
INTRODUCTION
          On January 13, 1993, IDEX Corporation entered into the IDEX
Corporation Supplemental Executive Retirement Plan (the “SERP Plan”). On
January 23, 1996, for the benefit of its officers IDEX Corporation, by
resolution of its Board of Directors, originally approved the form of the IDEX
Corporation 1996 Deferred Compensation Plan for Officers (the “Officers Plan”)
and, for the benefit of its non-officer presidents, the IDEX Corporation 1996
Deferred Compensation Plan for Non-Officer Presidents (the “Non-Officer Plan”).
IDEX Corporation now wishes to (i) merge the Officers Plan, the Non-Officer
Plan, and the SERP Plan (collectively the “Merging Plans”) into a single plan to
be known as the IDEX Corporation Supplemental Executive Retirement and Deferred
Compensation Plan, (ii) modify certain provisions of the Merging Plans, and
(iii) to restate the IDEX Corporation Supplemental Executive Retirement and
Deferred Compensation Plan in its entirety as modified.
ARTICLE I
DEFINITIONS, BACKGROUND, PURPOSE AND EFFECTIVE DATE
          Section 1.01 Definitions. For purposes of the Plan, the following
terms shall have the definitions stated below unless the context clearly
indicates otherwise:
               (a) “401(a)(17) Compensation Cap” means the maximum annual amount
of compensation that can be taken into account for qualified retirement plan
purposes under Code Section 401(a)(17).
               (b) “Accounts” means the SERP Account and the Deferred
Compensation Account.

 



--------------------------------------------------------------------------------



 



               (c) “Active Participant” means, with respect to a Plan Year, a
Participant who is designated by the Committee as eligible to participate in the
Plan for such Plan Year.
               (d) “ Administrator” means the Committee or such person or
persons appointed by the Committee to take certain actions with respect to the
Plan. The Committee shall have all duties and responsibilities imposed by ERISA.
               (e) “Base Compensation” means the annual rate of salary
determined on any date and shall exclude Bonuses and other similar amounts.
               (f) “Board” means the Board of Directors of IDEX Corporation.
               (g) “Bonus” means the short-term, annual, bonus or other
incentive compensation that is and would, except as provided herein, be payable
in cash and any long term incentive compensation amounts that are settled in
cash.
               (h) “Change of Control Event” means either (a) a transaction or
series of transactions which within a 12-month period constitute a change of
management or control where (i) at least 51 percent of the then outstanding
shares of Common Stock are (for cash, property (including, without limitation,
stock in any corporation), or indebtedness, or any combination thereof) redeemed
by IDEX Corporation or purchased by any person(s), firm(s) or entity(ies), or
exchanged for shares in any other corporation whether or not affiliated with
IDEX Corporation, or any combination of such redemption, purchase or exchange,
or (ii) at least 51 percent of IDEX Corporation’s assets are purchased by any
person(s), firm(s) or entity(ies) whether or not affiliated with IDEX
Corporation for cash, property (including, without limitation, stock in any
corporation) or indebtedness or any combination thereof, or (iii) IDEX
Corporation is merged or consolidated with another corporation regardless of
whether IDEX Corporation is the survivor (except any such transaction solely for
the purpose of changing the domicile of IDEX Corporation or which does not
change the ultimate beneficial ownership of the equity interests in IDEX
Corporation), or (b) a substantial equivalent of any such redemption, purchase,
exchange, change, transaction or series of transactions, merger or consolidation
constituting such change of management or control. Effective as of January 1,
2006, a “Change

- 2 -



--------------------------------------------------------------------------------



 



of Control Event” will have occurred only if, in addition to the requirements
set above, the event constitutes a change in the ownership or effective control
of IDEX Corporation, or in the ownership of a substantial portion of the assets
of IDEX Corporation, within the meaning of guidance issued by the Secretary of
the Treasury under Section 409A of the Code.
     (i) “Code” means the Internal Revenue Code of 1986, as amended.
     (j) “Committee” means the Compensation Committee of the Board.
     (k) “Common Stock” means the common stock, par value $.01 per share, of
IDEX Corporation.
     (l) “Company” means IDEX Corporation and any Organization Under Common
Control.
     (m) “Compensation” means, for a Participant in any Plan Year (or portion
thereof), the remuneration paid to a Participant that would, except as provided
herein, be payable in cash, including without limitation, Base Compensation,
Bonuses and amounts deferred under Article IV of the Plan and as otherwise
specifically modified by a provision of the Plan.
     (n) “Deferred Compensation Account” shall have the meaning set forth in
Section 4.05.
     (o) “Deferral Date” shall have the meaning set forth in Section 4.05.
     (p) “Deferred Amounts” of a Participant means an amount of Compensation
deferred under the Plan and credited to the Deferred Compensation Account.
     (q) “Deferred Compensation Units” or “DCUs” shall mean a hypothetical
investment which is equivalent in value to one share of Common Stock which is
accounted for in Section 4.06(b) of the Plan.
     (r) “Deferred Compensation Units Subaccount” shall mean the recordkeeping
account to hold Deferred Compensation Units described in Section 4.06(b).

- 3 -



--------------------------------------------------------------------------------



 



Effective as of January 1, 2011, no additional amounts of deferred compensation
may be credited to the Deferred Compensation Units Subaccount (other than
amounts attributable to deferrals of Bonus amounts relating to calendar year
2010 which are payable in calendar year 2011).
               (s) “Defined Contribution Plan” means the IDEX Corporation
Defined Contribution Retirement Plan.
               (t) “Designated Beneficiary” means any one or more persons last
designated by a Participant to receive death benefits under the Plan. The
designation may be changed from time to time. All designations are to be made on
forms provided by, and filed with, the designated representative of the
Administrator or in such other manner approved by the Administrator. In the
absence of an otherwise effective designation, death benefits will be payable in
the following order of priority:
                      (i) to the Participant’s surviving spouse or, if there is
none,
                      (ii) to the Participant’s estate.
                 (u) “Distribution Date” means the date on which distribution of
a Participant’s Deferred Compensation Account benefits shall be made or
commence, such date to be the January 1 following the number of deferral years
elected by the Participant (minimum two years) or the January 1 following the
year of the Participant’s Retirement, as elected by the Participant. A
Participant’s election of a Distribution Date pursuant to Section 4.02(d)
(either for the commencement of the distribution of benefits or with respect to
installment payments) shall be superseded by a Change of Control Event, a
Participant’s death or a Termination of Employment as set forth in Article IV.
                (v) “Dividend Equivalent” means an amount equal to the cash
dividend paid on one of the shares of Common Stock multiplied by the number of
Deferred Compensation Units held in a Participant’s Deferred Compensation Units
Subaccount at the dividend record date.

- 4 -



--------------------------------------------------------------------------------



 



               (w) “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
               (x) “Fair Market Value” means the fair market value of a share of
the Common Stock as of a given date measured as (i) the closing price of a share
of the Common Stock on the principal exchange on which shares of the Common
Stock are then trading, if any, on the day previous to such date, or, if shares
were not traded on the day previous to such date, then on the next preceding
trading day during which a sale occurred; or (ii) if such Common Stock is not
traded on an exchange but is quoted on NASDAQ or a successor quotation system,
(1) the last sales price (if the Common Stock is then listed as a National
Market Issue under the NASD National Market System) or (2) the mean between the
closing representative bid and asked prices (in all other cases) for the Common
Stock on the day previous to such date as reported by NASDAQ or such successor
quotation system; or (iii) if such Common Stock is not publicly traded on an
exchange and not quoted on NASDAQ or a successor quotation system, the mean
between the closing bid and asked prices for the Common Stock, on the day
previous to such date, as determined in good faith by the Committee; or (iv) if
the Common Stock is not publicly traded, the fair market value established by
the Committee acting in good faith.
               (y) “Interest-Bearing Subaccount” means an Investment Alternative
which is adjusted no less often than quarterly to reflect hypothetical earnings
for the for the period equal to the lesser of (i) the Barclays Long Term AAA
Corporate Bond Yield Average (or the appropriate successor index) determined as
of the first business day of November of the preceding calendar year or (ii)
120% of the ‘applicable federal long-term rate’ under Section 1274(d) of the
Code determined as of the first business day of November of the preceding
calendar year, with compounding using the rate specified that corresponds most
closely to the period of adjustment for hypothetical earnings.
               (z) “Investment Alternatives” means the Interest-Bearing
Subaccount, the Deferred Compensation Units Subaccount and other Investment
Alternative Subaccounts established from time to time in the sole discretion of
the Committee which are used to determine the hypothetical rate of earnings on
the SERF Account or Deferred Compensation Account.

- 5 -



--------------------------------------------------------------------------------



 



                (aa) “Non-Retirement Plan Participant” means a Participant who
did not make an election to continue to accrue benefits in the Retirement Plan
post December 31, 2005 under the terms of Section 3.6 of the Retirement Plan as
of that date.
                (bb) “Organization Under Common Control” means (i) any
corporation which is a member of a controlled group of corporations, within the
meaning of Section 414(b) of the Code, which includes IDEX and (ii) any trade or
business which is under common control, within the meaning of Section 414(c) of
the Code, with IDEX.
               (cc) “Payday” means the regular and recurring established day for
payment of Compensation to Participants and any date a Bonus is paid.
                (dd) “Pension Plan” means the Defined Contribution Retirement
Plan and the Retirement Plan.
               (ee) “Plan” means this IDEX Corporation Supplemental Executive
Retirement and Deferred Compensation Plan.
               (ff) “Plan Year” means the calendar year.
                (gg) “Retirement Plan” means the IDEX Corporation Retirement
Plan.
                (hh) “Retirement” means Termination of Employment with the
Company on or after reaching age 55.
               (ii) “Savings Plan” means the IDEX Corporation Savings Plan.
                (jj) “Termination of Employment” means the time (which in the
absence of any other determination by the Administrator) shall be deemed to be
the last day actually worked by the Participant when the employee-employer
relationship between the Participant and the Company is ended for any reason,
with or without cause, including, but not by way of limitation, a termination by
resignation, discharge or death, but excluding retirement or termination where
there is a simultaneous reemployment by the Company. The Committee, in its
absolute discretion, shall determine the effect of all other matters and
questions relating to

- 6 -



--------------------------------------------------------------------------------



 



Termination of Employment, including, but not by way of limitation, all
questions of whether particular leaves of absence constitute Terminations of
Employment. Notwithstanding the foregoing, a Termination of Employment will not
have occurred unless it also represents a “separation from service” within the
meaning of Section 409A of the Code
               (kk) “Tier 1 Participants” means those Participants identified to
the Committee as Tier 1 Participants for a Plan Year.
                (ll) “Unforeseeable Emergency” of a Participant, as determined
by the Administrator, means a severe financial hardship resulting from
extraordinary and unforeseeable circumstances arising as a result of one or more
events beyond the control of the Participant and such severe financial hardship
would result if early withdrawal pursuant to Section 4.04(b) and Section 4.04(c)
were not permitted. Effective as of January 1, 2006, an event will be deemed to
constitute an “Unforeseeable Emergency” only if it represents the “occurrence of
an unforeseeable emergency” within the meaning of guidance issued by the
Secretary of the Treasury under Section 409A of the Code.
               (mm) “Years of Service” means at any time the number of “Years of
Service” a Participant has earned under the terms of the Defined Contribution
Plan.
          Section 1.02 Background and Purpose of the Plan. The Board of
Directors of IDEX Corporation recognizes that the retirement benefits of certain
employees who participate in a Pension Plan are subject to the limitations
imposed on benefits by operation of the provisions of Sections 401(a)(17) and
415 of the Code. The purpose of the Plan is to establish an unfunded plan
maintained primarily to provide deferred compensation for a select group of
highly compensated employees within the meaning of Sections 201(2), 301(3) and
401(a)(1) of ERISA to compensate such employees for any reduction in benefits
under the Pension Plan in which he or she is a participant because of the
maximum benefit limitations under Section 415 of the Code or the 401(a)(17)
Compensation Cap limitation on compensation under the Pension Plan and also to
provide Participants with the ability to defer other amounts of compensation.

- 7 -



--------------------------------------------------------------------------------



 



          Section 1.03 Effective Dates and Effect of Merger of Plans.
               (a) Effective Dates. The original effective date of the SERP Plan
is January 1, 1993. The original effective date of the Officers Plan is
January 23, 1996. The original effective date of the Non-Officer Plan is
January 23, 1996. The effective date of the Plan as restated by this document is
January 1, 2011.
               (b) Effect of Merger of Merging Plans. The restatement of the
Plan by this document shall not reduce the amount of benefit payable under the
Merging Plans below the level of benefits accrued under the terms of the Merging
Plans as they were in effect on December 31, 2010. For purposes of
clarification, the intent of the previous sentence is to preserve all Merging
Plans provisions as in effect on December 31, 2010 for determining the benefit
under the Plan as of December 31, 2010, but does not preclude a reduction in
benefit payable under the Plan because of losses that should be applied in
determining the value of an Account or due to increased levels of benefits
payable under the Retirement Plan. Amounts deferred under the provisions of the
Officers Plans and the Non-Officer Plan will be treated as amounts held in the
Deferred Compensation Account. Benefits accrued under Sections 3.01(b) and
(c) of the SERP Plan prior to January 1, 2011, will be treated as amounts held
in the SERP Account. Benefits accrued under Section 3.01(a) of the SERP Plan
prior to January 1, 2011, will be treated as a DB SERP Benefit under
Section 3.07. Further, it is not the intent to and, the merger of the Merging
Plans and this restatement of the Plan will not, change the time and form of
payment of any amounts of deferred compensation which were deferred under the
terms of the Merging Plans prior to January 1, 2011 in violation of Section 409A
of the Code.
ARTICLE II
ELIGIBILITY
          Section 2.01 Eligibility for Participation. An employee of the Company
shall be eligible to participate in the Plan if the employee is an officer or
other key employee who is designated by the Committee as eligible to accrue
benefits under the Plan and only for the periods designated by the Committee.
Employees who are not so designated by the Committee, but who had become
Participants under the Merging Plans prior to January 1, 2011, will remain

- 8 -



--------------------------------------------------------------------------------



 



Participants in the Plan but will not accrue any benefits for periods after
December 31, 2010, unless they are thereafter designated by the Committee and
only to the extent and for the periods designated by the Committee.
ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFITS
          Section 3.01 Defined Contribution Plan Benefits.
               (a) Defined Contribution Plan Credits. For Active Participants as
of each Plan Year there will be credited to a SERP Account that the Company
shall establish for such Active Participant an amount equal to the sum of:

  (i)   Defined Contribution Plan Excess Contribution. For Non-Retirement Plan
Participants who are active participants in the Defined Contribution Plan, an
amount equal to the Contribution Percentage indicated below multiplied by the
Participant’s Compensation in excess of the Code § 401(a)(17) Compensation Cap
limit in effect for the Year:

          Sum of Participant’s   Contribution Age Plus Years of Service  
Percentage
Less than 40
    7.5 %
40 but less than 55
    8.0 %
55 but less than 70
    8.5 %
70 or more
    9.0 %

    These amounts will be allocated to the Participant’s SERP Account as soon as
practicable following each Payday during such year and will be based on the
amount the Participant’s Compensation paid on that Payday in excess of the Code
§ 401(a)(17) Compensation Cap limit.

- 9 -



--------------------------------------------------------------------------------



 



  (ii)   401(k) Plan Excess Contributions. For Non-Retirement Plan Participants
who are not active participants in the Defined Contribution Plan, an amount
equal to 4% multiplied by the Participant’s Compensation in excess of the Code §
401(a)(17) Compensation Cap limit in effect for the Year. These amounts will be
allocated to the Participant’s SERP Account as soon as practicable following
each Payday during the Plan Year and will be based on the amount the
Participant’s Compensation paid on that Payday in excess of the Code §
401(a)(17) Compensation Cap limit.     (iii)   Supplemental Retirement
Contribution. For Non-Retirement Plan Participants who are Tier 1 Participants,
an amount equal to 2% of the Tier 1 Participant’s Compensation for the Plan
Year. These amounts will be allocated to the Participant’s SERP Account as soon
as practicable following each Payday during the Plan Year.     (iv)   Matching
Contribution True-up Contribution. For Participants who have contributed the
maximum allowable dollar amount to a qualified retirement plan with a cash or
deferred feature, an amount equal to the excess of (i) 4% of the Participant’s
Compensation up to the 401(a)(17) Compensation Cap limit in effect for the Plan
Year over (ii) the dollar amount of the Matching Contribution received by the
Participant in the Savings Plan. Notwithstanding the foregoing, the contribution
under this Subsection in a Plan Year will not exceed an amount equal to the
limit with respect to elective deferrals under Code Section 402(g)(1)(A), (B),
and (C) in effect for such Plan Year.

- 10 -



--------------------------------------------------------------------------------



 



      These amounts will be allocated to the Participant’s SERP Account as soon
as practicable following each Payday during Plan Year.     (v)   Discretionary
Contribution. An amount determined in the sole discretion of the Committee. This
amount will be credited to the Participant’s SERP Account as of the date
determined in the sole discretion of the Committee.

          For purposes of this Section 3.01(a), Compensation will mean Base
Compensation and Bonus and will be modified by (1) including as Compensation any
income otherwise excluded from Compensation as a result of an election to defer
income made pursuant to the provisions of (i) for periods prior to January 1,
2011, the Officers Plan and the Non-Officer Plan and (ii) for periods after
December 31, 2010, Article IV of this Plan (except to the extent the amounts
deferred are actually included in compensation under the terms of the Pension
Plan in the plan year in which it is paid), and (2) excluding as Compensation
any amount that would otherwise be included as Compensation in a year which
relates to an amount deferred in a prior year under the provisions of (i) for
periods prior to January 1, 2011, the Officers Plan and the Non-Officer Plan and
(ii) for periods after December 31, 2010, Article IV of this Plan.
          Section 3.02 SERP Account Earnings. Each Participant shall allocate
his or her SERP Account between the Investment Alternatives in accordance with
the rules of the Plan (provided that allocations into the Investment
Alternatives are subject to such minimum amounts as the Administrator may
establish). Each Participant electing to transfer amounts in the SERP Account
between the various Investment Alternatives in accordance with the rules of the
Plan shall effect such election by submitting an Investment Change Form in the
form and manner designated by the Administrator. Each Participant’s SERP account
shall be adjusted no less often than quarterly to reflect hypothetical earnings
for the period which closely approximates the earnings that would have been
earned on actual investments of amounts in the Investment Alternatives selected
by the Participant. Such adjustments shall be made until no amounts remain in
the SERP Account.

- 11 -



--------------------------------------------------------------------------------



 



          Section 3.03 Vesting. Subject to Section 7.03, a Participant shall
become vested in his or her SERP Account at the time he or she completes three
Years of Service.
          Section 3.04 Payment of SERP Account Benefits.
               (a) Commencement. SERP Account benefits will be distributable
upon a Participant’s separation from service with the Company on account of the
death, Retirement, or other Termination of Employment determined consistent with
the provisions of Section 409A of the Code (a “Separation”). The benefits
payable under this Section shall commence as soon as practicable on or after the
date that is six months following the date of Separation. Notwithstanding the
foregoing, the provisions of Section 6.01 will govern the actual date of
distribution. For this purpose, the SERP Account benefit payable will be paid as
the amount calculated at the time of payment.
               (b) Normal Form of Payment. SERP Account benefits payable under
the Plan normally shall be paid in the form of a single lump sum cash payment. A
Participant, within 30 days of first becoming eligible to receive SERP Account
benefits under the Plan, may elect to have the SERP Account benefits payable
under the Plan paid in up to ten substantially equal annual installments instead
of a single lump-sum payment. Further, Participants may elect to change the form
of benefit they are to receive in a written election which (i) will not be
effective until 12 months after the date on which the election is made, and
(ii) in the case of an election related to a payment other than a payment on
account of death, only if the first payment with respect to which such election
is made is deferred for a period of not less than five (5) years from the date
such payment would otherwise have been made.
          Section 3.05 Death Benefits. If a Participant dies after he or she
becomes entitled to a vested SERP Account benefit under Section 3.03 and before
payment to the Participant has been made under Section 3.04, the Participant’s
benefit, determined as if the Participant had Separated from service with the
Company on the date immediately prior to his or her date of death, shall be paid
to his or her Designated Beneficiary in the form of a single lump sum cash
payment as soon as practicable after the death of the Participant.

- 12 -



--------------------------------------------------------------------------------



 



               (a) Change in Control Event Payments. In the event of a Change in
Control Event, (i) a Participant immediately shall become fully vested in his or
her SERP Account benefit and (ii) the vested SERP Account benefit of a
Participant under the Plan shall be paid to the Participant in one lump sum not
later than the closing of the transaction giving rise to the Change in Control
Event.
           Section 3.06 Payment of Certain Small Benefits. Notwithstanding any
other provision of the Plan and notwithstanding a Participant’s elected form of
benefit distribution, if the amount of such SERP Account benefit is determined
to be $50,000 or less at the time payment of such SERP Account benefit is to
commence, the benefit will be paid in a single lump sum payment of cash.
          Section 3.07 DB SERP Benefit.
               (a) DB SERP Benefit Amount. If a Participant is entitled to
receive an accrued benefit from the Retirement Plan, the benefits payable to the
Participant under this Section 3.07 (“DB SERP Benefit”), expressed as a monthly
benefit, shall be equal to the excess of—

  (i)   the benefit, expressed as a monthly benefit commencing on the
Participant’s normal retirement date under the Retirement Plan, that the
Participant otherwise would have received from the Retirement Plan had the
Participant’s benefit been determined:

  (A)   without regard to the limitation on benefits imposed by Section 415 of
the Code and/or any other similar restrictive provision;     (B)   without
regard to the limitation on compensation imposed by Section 401(a)(17) of the
Code and/or any other similar restrictive provision;

- 13 -



--------------------------------------------------------------------------------



 



  (C)   by (1) including as compensation any income otherwise excluded from
compensation as a result of an election to defer income made pursuant to the
provisions of (i) for periods prior to January 1, 2011, the Officers Plan, and
the Non-Officer Plan and (ii) for periods after December 31, 2010, this Plan,
and (2) excluding as compensation any amount that would otherwise be included as
compensation in a year which relates to an amount deferred in a prior year under
the provisions of the Officers Plan, the Non-Officer Plan, and this Plan; over

  (ii)   the benefit, expressed as a monthly benefit commencing on the
Participant’s normal retirement date under the Retirement Plan, that the
Participant actually would receive from the Pension Plan at that time (even if
the benefit was not currently payable to the Participant).

          In calculating the benefit to be provided under this subsection, the
following rules shall apply:

  (i)   benefit accrual only will apply to those periods during which the
Participant is eligible to accrue benefits under the terms of the Retirement
Plan; and     (ii)   compensation will mean “Compensation” as that term is
defined under the provisions of the Retirement Plan as modified under this
Section 3.07.

               (b) Period of Accrual. A Participant is entitled to accrue
benefits under this Section 3.07 only during the period in which the Participant
is actually accruing additional benefits under the terms of the Retirement Plan.

- 14 -



--------------------------------------------------------------------------------



 



               (c) Vesting. Subject to Section 7.03, a Participant is fully
vested in the benefit provided by this Section 3.07.
               (d) Payment of DB SERP Benefits. DB SERP Benefits payable under
the Plan normally shall be paid in the form of a single lump sum cash payment in
an amount that is actuarially equivalent to the monthly benefit determined under
Section 3.07(a). For purposes of calculating the lump sum benefit under this
subsection, the Plan shall (i) use the same actuarial assumptions that are used
under the Pension Plan to determine lump sum actuarial equivalents, (ii) for
Participants who have attained age 55, by applying such factors to the benefit
under the Retirement Plan that would be payable commencing at the time of
separation from service, (iii) for Participants who have not attained age 55, by
applying such factors to the benefit under the Retirement Plan that would be
payable commencing at age 65, and (iv) and the actuarial equivalent amount shall
be determined as of the date of actual payment. DB SERP Benefits will
distributable upon a Participant’s Separation. The benefits payable under this
Section shall be payable as of the first day of the month following the date of
Separation. Notwithstanding the foregoing, the provisions of Section 6.01 will
govern the actual date of distribution and if payment of benefits will be
delayed under such Section, actuarial equivalence will be determined as of date
of actual payment.
ARTICLE IV
DEFERRED COMPENSATION PROVISIONS
          Section 4.01 Deferral Election Procedure. The Administrator shall
provide each Active Participant for a Plan Year with a Compensation deferral
election form or other method of election by which the Active Participant may
elect to defer his or her Compensation. Each Active Participant electing to
defer Compensation for a Plan Year (or portion thereof during which such
Participant is an Active Participant) shall complete and sign the Compensation
deferral election form in the manner provided by the Administrator and return it
to the Administrator in accordance with the rules of the Plan.
          Section 4.02 Content of Deferral Election Form, Investment Change Form
and Beneficiary Designation Form. Each Active Participant electing to defer
Compensation

- 15 -



--------------------------------------------------------------------------------



 



for a Plan Year shall set forth on his or her Compensation deferral election
form for such Plan Year:
               (a) such Active Participant’s consent that such Active
Participant, his or her successors in interest and assigns and all persons
claiming under him or her shall be bound, to the extent authorized by law, by
the statements contained therein and by the provisions of the Plan as they now
exist, and as they may be amended from time to time,
               (b) the separate election of the percentage and/or dollar amount
of such Active Participant’s (i) Base Compensation and (ii) Bonus to be deferred
and, in such ease, such Active Participant’s authorization to the Company to
reduce such Active Participant’s Base Compensation and Bonus in accordance with
such election,
               (c) the allocation of such Participant’s Deferred Compensation
Account between the Investment Alternatives in accordance with the rules of the
Plan (provided that deferrals into the Investment Alternatives are subject to
such minimum amounts as the Administrator may establish),
               (d) such Active Participant’s election of his or her Distribution
Date,
               (e) such Active Participant’s election to receive the
distribution of his or her balance in the Deferred Compensation Account relating
to such Plan Year in the form of a lump sum distribution or in up to ten annual
installments, and
               (f) such other information as may be required for the
administration of the Plan.
          Each Participant electing to transfer amounts in the Deferred
Compensation Account between the various Investment Alternatives in accordance
with the rules of the Plan shall effect such election by submitting an
Investment Change Form in the form and manner designated by the Administrator.

- 16 -



--------------------------------------------------------------------------------



 



          Section 4.03 Deferral of Compensation.
               (a) Each Active Participant who has agreed to elect to defer Base
Compensation and/or Bonus may elect, in accordance with the rules of the Plan,
to defer during such Plan Year an amount equal to any whole number dollar amount
or percentage of his or her Base Compensation and/or Bonus for such Plan Year to
the extent the aggregate Base Compensation and Bonus before deferral shall
exceed the maximum annual compensation that can be taken into account for
qualified retirement plan purposes under the 401(a)(17) Compensation Cap and
only such excess over the 401(a)(17) Compensation Cap may be deferred pursuant
to the Plan.
               (b) Compensation deferral election shall be made in the form and
manner described in Section 4.02 and shall be delivered to the Administrator not
later than the last day of the Plan Year preceding the Plan Year in which the
Compensation is earned or, in the case of a Participant who first becomes
eligible for participation in the Plan during the course of a Plan Year, up to
30 days after the date the Participant is first eligible for the Plan, and the
election applies only to the Participant’s Compensation with respect to services
performed after the making of the election and, in each case, shall remain in
effect until the last day of such Plan Year.
               (c) Participants may elect to change the date on which and the
form of benefit under which they arc to receive Benefits under the Plan in a
written election which (i) will not be effective until 12 months after the date
on which the election is made, and (ii) in the case of an election related to a
payment other than a payment on account of death, only if the first payment with
respect to which such election is made is deferred for a period of not less than
five years from the date such payment would otherwise have been made.
          Section 4.04 Discontinuance of Deferral and Hardship Withdrawals.
               (a) Except as provided in Section 4.04(b) and Section 4.04(c), an
Active Participant may not reduce or discontinue his or her Compensation
deferral election made for any Plan Year.

- 17 -



--------------------------------------------------------------------------------



 



               (b) An Active Participant may reduce or discontinue his or her
Compensation deferral election during a Plan Year on account of his or her
Unforeseeable Emergency, subject to the following requirements:

  (i)   the Active Participant’s reduction or discontinuance shall not exceed
the amount which is necessary to satisfy the Unforeseeable Emergency, less the
amount which can be satisfied from other resources which are reasonably
available to the Active Participant, and     (ii)   the reduction or
discontinuance shall apply only to the portion of such Active Participant’s
Compensation for such Plan Year that is payable with respect to Paydays
occurring after such reduction or discontinuance.

               (c) A Participant may make a withdrawal, in cash, from his or her
Deferred Compensation Account on account of his or her Unforeseeable Emergency,
provided that the Participant’s withdrawal shall not exceed the amount which is
necessary to satisfy the Unforeseeable Emergency, less the amount which can be
satisfied from other resources which are reasonably available to the Participant
and the amount from a discontinuance of such Participant’s Compensation deferral
election, if any, for the Plan Year in question under Section 4.04(b). A
Participant’s withdrawal shall be paid in one lump sum to the Participant not
later than 60 days after the approval by the Administrator of such Participant’s
withdrawal request. The Administrator shall determine in its sole discretion
whether the Active Participant has complied with Section 4.04(b) and Section
4.04(c).
          A Participant may request a reduction or discontinuance of his or her
Compensation deferral election or a withdrawal from his or her Deferred
Compensation Account in writing as specified by the Administrator in accordance
with the rules of the plan.
          Section 4.05 Deferred Compensation Amounts. The Company shall
establish on its books the necessary accounts and subaccounts to accurately
reflect the Company’s liability to each Participant who has deferred
Compensation under the Plan (the “Deferred Compensation

- 18 -



--------------------------------------------------------------------------------



 



Account”). In that regard, for each Payday during a Plan Year, the Company shall
credit the appropriate Accounts by the Deferred Amounts with respect to such
Payday. The Company shall maintain separate subaccounts for each annual
Compensation deferral election in order to accurately calculate the Deferred
Compensation Account benefits distributable pursuant to the Plan.
          Section 4.06 Earnings on Deferred Compensation Amounts.
               (a) Compensation which a Participant has elected to defer into
the Deferred Compensation Account shall be credited to the Deferred Compensation
Account on the same date that it would otherwise be payable to such Participant
(the “Deferral Date”). Deferred Amounts carried in the Deferred Compensation
Account shall be credited with earnings from the Deferral Date to the date of
payment. The Deferred Compensation Account shall be adjusted no less often than
quarterly to reflect hypothetical earnings for the quarter equal to earnings
that closely approximates the amounts would have been received if such amounts
were actually invested in the Investment Alternatives selected by the
Participant.
               (b) Grandfathered DCUs. A Participant who had elected to defer
Compensation into the Deferred Compensation Units Accounts under the Officers
Plans or Non-Officers Plan prior to January 1, 2011, shall continue to have
those amounts credited to the Deferred Compensation Units Subaccount until the
Participant transfers such amount to another Investment Alternative or until
such amount is paid from the Plan. If Deferred Compensation Units are credited
to a Participant’s Deferred Compensation Units Account as of a dividend record
date for the Common Stock, Dividend Equivalents shall be credited to the
Participant’s Deferred Compensation Units Account on the dividend payment date
and shall be converted into the number of Deferred Compensation Units which
could be purchased with the amount of Dividend Equivalents so credited
determined as of the dividend payment date. In the event of any change in the
Common Stock outstanding, by reason of any stock split or stock dividend,
recapitalization, merger, consolidation, combination or exchange of stock or
similar corporate change, the Administrator shall make such equitable
adjustments, if any, by reason of any such change, deemed appropriate in the
number of Deferred Compensation Units credited to each Participant’s Deferred
Compensation Units Account. Notwithstanding the foregoing, in the

- 19 -



--------------------------------------------------------------------------------



 



event of such stock split or stock dividend, recapitalization, merger,
consolidation, combination or exchange of stock or similar corporate change, or
other adjustment or event which results in shares of Common Stock being
exchanged for or converted into cash, securities or other property, all Deferred
Compensation Units under this Plan shall become the right to receive an
equivalent amount of value of such cash, securities or other property and will
be reallocated to other Investment Alternatives under the Plan.
          Section 4.07 Vesting of Deferred Compensation Accounts. Subject to
Section 7.03, each Participant’s interest in his or her Deferred Compensation
Account shall be nonforfeitable at all times.
          Section 4.08 Distributions Prior to Termination of Employment. Subject
to Section 4.10, a Participant who has elected to receive, or commence
distribution of, all or a portion of such Participant’s Deferred Compensation
Account on such Participant’s Distribution Date and who has not had a
Termination of Employment before such Distribution Date shall receive cash in
the amount credited to the appropriate subaccounts in the Deferred Compensation
Account as of such Distribution Date (and/or shares of Common Stock equal to the
number of Deferred Compensation Units (rounded down to the nearest whole unit)
in the appropriate subaccount in the Deferred Compensation Units Account), in
one of the following methods, as elected by the Participant pursuant to Section
4.02:

  (i)   distribution of such amount in one lump sum, or     (ii)   payment of
such cash (or the distribution of shares of Common Stock) in up to ten annual
installments as is designated by such Participant;

provided, however, that if such Participant fails to make an election with
respect to the method of distribution pursuant to Section 4.02, his or her
Deferred Compensation Account benefits shall be distributed in one lump sum.
          Section 4.09 Distributions Upon Termination of Employment. Subject to
Section 4.10 and Section 4.11, upon the Termination of Employment of a
Participant for any

- 20 -



--------------------------------------------------------------------------------



 



reason other than death, the amount credited to his or her Deferred Compensation
Account shall be distributed to such Participant in one lump sum payment in cash
(and/or Common Stock if DCUs are one of the Investment Alternatives of the
Participant) as of the date of Termination of Employment. Notwithstanding the
foregoing, the provisions of Section 6.01 will govern the actual date of
distribution.
          Section 4.10 Distributions Upon Death.
               (a) Upon the death of a Participant, the amount credited to his
or her Accounts shall be distributed in one lump sum in cash and/or Common
Stock, to such Participant’s Designated Beneficiary.
               (b) Such distribution shall be made as soon as practicable
following the death of the Participant.
          Section 4.11 Distributions Upon Retirement. Upon the Retirement of a
Participant, the amount credited to such Participant’s Deferred Compensation
Account shall be distributed in cash (and/or Common Stock) either (a) in one
lump sum following the date of such Participant’s Retirement or (b) in up to ten
annual installments beginning on the date of such Participant’s Retirement, as
set forth in the deferral election form. Notwithstanding the foregoing, the
provisions of Section 6.01 will govern the actual date of distribution.
          Section 4.12 Distributions Upon Change in Control Event.
               (a) Upon a Change of Control Event, the amount credited to a
Participant’s Deferred Compensation Account shall be distributed in one lump sum
in cash and/or Common Stock.
               (b) Such distribution shall be made not later than the closing
date for the Change of Control Event.
          Section 4.13 Cashless Procedure for DCUs. The number of shares of
Common Stock equal to the number of DCUs (rounded down to the nearest whole
unit) to be distributed to a Participant be distributed pursuant to a “cashless
procedure” satisfactory to the

- 21 -



--------------------------------------------------------------------------------



 



Committee which permits the Participant to deliver a notice to a broker-dealer
designated by the Company, who then sells the shares to be distributed and
delivers the proceeds of the sale, less a commission, to the Company, which
delivers such proceeds, less withholding taxes, to the Participant.
ARTICLE V
AMENDMENT, SUSPENSION, OR TERMINATION
          Section 5.01 Amendment, Suspension, or Termination. IDEX Corporation
may amend, suspend or terminate the Plan, in whole or in part, at any time and
from time to time by resolution adopted at a regular or special meeting of the
Board of Directors of IDEX Corporation, and only in such manner.
          Section 5.02 No Reduction. No amendment, suspension or termination
shall operate to adversely affect the benefit otherwise available to a
Participant under the Plan determined as if the Participant had ceased being a
Participant on or before the effective date of such amendment, suspension, or
termination. The value of a Participant’s SERP Account and Deferred Compensation
Account, if any, determined as of the effective date of such amendment,
suspension or termination shall continue to be adjusted for assumed earnings as
provided under the Plan. Any benefit determined as of such date shall continue
to be payable as provided in under the Plan.
ARTICLE VI
409A PROVISIONS
          Section 6.01 Specified Employees. For purposes of this Plan, effective
as of the identification date of December 31, 2010, each Participant will be
deemed to be a “specified employee” within the meaning of Section 409A and
related guidance. If the Participant is eligible to receive payment of his or
her benefit under the Plan solely because that Participant has “separated from
service” within the meaning of Code Section 409A (and not by reason of payment
at a specified time, or on account of death, or Change in Control Event), no
payment will be made prior to the date that is six months after the date of
separation from service (or, if earlier, the date of death of the Participant).
Payments to which a Participant would otherwise be

- 22 -



--------------------------------------------------------------------------------



 



entitled during the first six months following the date of separation from
service will be accumulated and paid on the day that is six months after the
date of separation from service.
          Section 6.02 Modification of Payment Terms. Notwithstanding any other
provision in this Plan, to the extent any amounts payable under this Plan
(i) are subject to Code Section 409A, and (ii) the time or form of payment of
those amounts would not be in compliance with Code Section 409A, then, to the
extent possible, payment of those amounts will be made at such time and in such
a manner that payment will be in compliance with Code Section 409A. If the time
or form of payment cannot be modified in such a way as to be in compliance with
Code Section 409A, then the payment will be made as otherwise provided in this
Plan, disregarding the provisions of this Section 6.02. All terms of this Plan
which are undefined or ambiguous must be interpreted in a manner that complies
with Section 409A if necessary to comply with Section 409A.
          Section 6.03 No Tax Liability. Benefits under the Plan are intended to
comply with the rules of Code Section 409A and will be construed accordingly.
The Company will not be liable to any Participant or Beneficiary for any adverse
tax consequences imposed under Code Section 409A.
          Section 6.04 Special 409A Transitional Rules. Consistent with the
provisions found in Internal Revenue Service Notice 2005-1, regulations proposed
under Section 409A of the Code, final regulations under Section 409A of the
Code, Internal Revenue Service Notice 2007-100, and Internal Revenue Service
Notice 2007-86, Participants under the Merging Plans may have, during the period
commencing on January 1, 2005 and ending on December 31, 2008, made new payment
elections regarding the Distribution Date and the form under which Benefits
under the Plan are to be paid (single lump-sum payment or five substantially
equal annual installments) for Benefits under the Merging Plan which election
override any prior election or any contrary provision of the Merging Plan.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE VII
GENERAL PROVISIONS
          Section 7.01 Funding. The Plan is not a funded plan. The Company shall
not set aside any funds, or make any investments, for the specific purpose of
making payments under the Plan. All benefits paid under the Plan shall be paid
from the general assets of the Company. Benefits payable under the Plan may be
reflected on the accounting records of the Company, but such accounting shall
not be construed to create or require the creation of a trust, custodial or
escrow account.
          Section 7.02 Nonassignability. The interests of any person under the
Plan (other than the Company) shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, attachment or
encumbrance, or to the claims of creditors of such person, and any attempt to
effectuate any such actions (except to designate a Beneficiary) shall be void.
          Section 7.03 Interest of Participant. Participants and their
beneficiaries, in respect to the SERP Account, if any, the Deferred Compensation
Account, if any, and any other benefit to be paid under the Plan, shall be and
remain simply a creditor of the Company in the same manner as any other creditor
having a general claim for compensation, if and when the Participants’ or
beneficiaries’ rights to receive payments shall mature and become payable. At no
time shall the Participant be deemed to have any right, title or interest, legal
or equitable, in any asset of the Company, including, but not limited to any
investments that represent reserves or funds to aid in providing benefits under
the Plan. The interest of any Participant or any other person hereunder shall be
limited to the right to receive the benefits as set forth herein. To the extent
that a Participant or any other person acquires a right to receive benefits
under the Plan, such rights shall be no greater than the right of an unsecured
general creditor of the Company that would otherwise be obligated to the
Participant.
          Section 7.04 Withholding. The Company shall have the right to deduct
or withhold from the benefits paid under the Plan all taxes which may be
required to be deducted or withheld under any provision of law (including, but
not limited to, Social Security payments,

- 24 -



--------------------------------------------------------------------------------



 



income tax withholding and any other deduction or withholding required by law)
now in effect or which may become effective any time during the term of the
Plan.
          Section 7.05 Administration. The Plan shall be administered by the
Compensation Committee of the Board of Directors of IDEX Corporation. IDEX
Corporation shall pay any and all expenses incurred in the administration of the
Plan.
          Section 7.06 Exclusivity of Plan. The Plan is intended solely for the
purpose of providing deferred compensation and supplemental retirement benefits
to the Participants to the mutual advantage of the parties. Nothing contained in
the Plan shall in any way affect or interfere with the right of a Participant to
participate in any other benefit plan in which he or she may be entitled to
participate.
          Section 7.07 No Right to Continued Service. Neither the Plan nor any
of its provisions shall be construed as giving any Participant a right to
continued employment with the Company.
          Section 7.08 Notice. Each notice and other communication to be given
pursuant to the Plan shall be in writing and shall be deemed given only when
(a) delivered by hand, (b) transmitted by telex or telecopier (provided that a
copy is sent at approximately the same time by registered or certified mail,
return receipt requested), (c) received by the addressee, if sent by registered
or certified mail, return receipt requested, or by Express Mail, Federal Express
or other overnight delivery service, to IDEX Corporation at its principal office
and to a Participant at the last known address of such Participant (or to such
other address or telecopier number as a party may specify by notice given to the
other party pursuant to this Section).
          Section 7.09 Claims Procedures. If a Participant or the Participant’s
Designated Beneficiary does not receive benefits to which he or she believes he
or she is entitled, such person may file a claim in writing with the Company.
The Company shall establish a claims procedure under which:
               (a) the Company shall be required to provide adequate notice in
writing to the Participant or the Designated Beneficiary whose claim for
benefits has been

- 25 -



--------------------------------------------------------------------------------



 



denied, setting forth specific reasons for such denial, written in a manner
calculated to be understood by the Participant or the Designated Beneficiary;
and
               (b) the Company shall afford a reasonable opportunity to the
Participant or the Designated Beneficiary whose claim for benefits has been
denied for a full and fair review by the Company of the decision denying the
claim.
          Section 7.10 Illinois Law Controlling. The Plan shall be construed in
accordance with the laws of the State of Illinois.
           Section 7.11 Severability. Every provision of the Plan is intended to
be severable. If any provision of the Plan is illegal or invalid for any reason
whatsoever, the illegality or invalidity that provision shall not affect the
validity or legality of the remainder of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had never been
made part of the Plan.
          Section 7.12 Binding on Successors. The Plan shall be binding upon the
Participants and the Company, their heirs, successors, legal representatives and
assigns.
          EXECUTED by an authorized officer of IDEX Corporation as of the 31st
day of December, 2010.

            IDEX CORPORATION
      By   /s/ Frank J. Notaro         Frank J. Notaro        Vice President —
General Counsel and Secretary     

- 26 -